SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 19, 2013 METROCORP BANCSHARES, INC. (Exact name of registrant as specified in its charter) Texas 0-25141 76-0579161 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 9600Bellaire Boulevard, Suite252 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (713) 776-3876 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On April 19, 2013, MetroCorp Bancshares, Inc. publicly disseminated a press release announcing its financial results for the first quarter ending March 31, 2013. A copy of the press release is attached as Exhibit 99.1 hereto and incorporated herein by reference. As provided in General Instruction B.2 to Form 8-K, the information furnished in Item 2.02 and Exhibit 99.1 of this Current Report on Form 8-K shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities of that section, and such information shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits. (c) Exhibits. The following is furnished as an exhibit to this Current Report on Form 8-K: Exhibit Number Description of Exhibit Press Release issued by MetroCorp Bancshares, Inc. dated April 19, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. METROCORP BANCSHARES, INC. Dated: April 19, 2013 By:/s/George M. Lee George M. Lee Co-Chairman, President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release issued by MetroCorp Bancshares, Inc. dated April 19, 2013.
